DETAILED ACTION
CORRECTED ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  This Corrected Allowability Notice is being issued to correct issues discovered in the 6/17/22 issued Notice of Allowance from the Office.  In that Notice of Allowance, an uncompleted draft record of the status of the allowed case in the Allowability Notice was inadvertently attached thereto.  This Corrected Allowability Notice corrects that issue by including the completed record of the status of the allowed case. 

3.  Applicant’s 6/2/22 Supplemental amendment, in response to the 6/1/22 interview of record, is entered.  Applicant cancelled claims 7, 10-13, 16, 18, 19, 24 and 28 and added new claims 29-31.  Claims 1-6, 8, 9, 14, 15, 17, 20-23, 25-27 and 29-31 are pending and are allowed over the prior art of record.  In view of the 6/2/22 amended claims, the previous rejections under 35 USC §101 and §112(a) are withdrawn. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea.  The claims allow user input to select a recommended adjustment to a setting of an alarm device over a user interface to cause the alarm device to change the setting from an unarmed status to an armed status under certain risk of  property peril conditions, or to select a recommended adjustment to a setting of a lock to a locked status, which improves the ability of the user interface to assist a user to reduce property risk during various risk of property peril conditions.  

4.  The following is an examiner’s statement of reasons for allowance of claims 1-6, 8, 9, 14, 15, 17, 20-23, 25-27 over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 17 and 20 include substantially the features of claim 1): 
 “determining, using the particular risk factor and the data indicating the unarmed status of the setting of the alarm device at the property, a recommended adjustment to the setting i) of the alarm device at the property ii) from the unarmed status to an armed status that decreases the likelihood of damage to the property due to the peril; 
providing, for display by a computing device, a notification including: 
	an indication of the particular risk factor; and 
a user interface element enabling selection of an option to approve the recommended adjustment to the setting that decreases the likelihood of damage to the property; and 
in response to receiving user input indicating selection of the user interface element approving the recommended adjustment, transmitting, by the monitoring server and to the physical alarm device, a command that causes the physical alarm device to perform the recommended adjustment to the setting from the first status unarmed status to the armed status second status that decreases the likelihood of damage to the property due to the peril.” 

5.  The following is an examiner’s statement of reasons for allowance of claims 29-31 over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 29 (where independent claims 30 and 31 include substantially the features of claim 29): 
 “determining, using the particular risk factor and the data indicating the unlocked status of the lock at the property, a recommended adjustment to the setting i) of the lock at the property ii) from the unlocked status to a locked status that decreases the likelihood of damage to the property due to the peril; 
providing, for display by a computing device, a notification including: 
an indication of the particular risk factor; and 
a user interface element enabling selection of an option to approve the recommended adjustment to the setting that decreases the likelihood of damage to the property; and 
in response to receiving user input indicating selection of the user interface element approving the recommended adjustment, transmitting, by the monitoring server and to the lock, a command that causes the lock to perform the recommended adjustment to the setting from the unlocked status to the locked status that decreases the likelihood of damage to the property due to the peril.” 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696